Citation Nr: 1819348	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to September 3, 2013, and in excess of 70 percent thereafter.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Brian D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2001 to December 2002.

This matter came to the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the December 2009 rating decision, the RO granted service connection for PTSD and assigned an initial 50 percent evaluation, effective July 22, 2009.  Thereafter, in an April 2010 rating decision, a temporary 100 percent rating for PTSD based on hospitalization was assigned, effective August 27, 2009.  A 50 percent rating was resumed from October 1, 2009.  

In the September 2013 rating decision, another temporary 100 percent rating for PTSD based on hospitalization was assigned, effective September 5, 2012.  The 50 percent rating was resumed from November 1, 2012.  In that rating decision, the RO also denied TDIU.

Before the appeal was certified to the Board, in a December 2016 rating decision, the RO increased the rating for the Veteran's PTSD to 70 percent, effective September 3, 2013.  Although a higher rating has been granted, this issue remains in appellate status, as the maximum schedular rating has not been assigned from the effective date of the award of service connection.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that in connection with his appeal, the Veteran requested and was scheduled for a videoconference hearing before a Veterans Law Judge, to be held in February 2018.  Prior to the hearing, however, the Veteran cancelled his hearing request.  He did not request to reschedule and, consequently, the original hearing request is considered withdrawn.  38 C.F.R. § 20.704 (e) (2017).



FINDING OF FACT

Since the award of service connection, the Veteran's service-connected PTSD has been manifested by symptoms such as suicidal ideation and suicide attempts for which he has been hospitalized, panic attacks, threats of harm to others, depression, anxiety, nightmares and trouble sleeping, and memory loss, producing total occupational impairment and social impairment.


CONCLUSION OF LAW

The criteria for an initial 100 percent disability rating for PTSD have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Background

In July 2009, the Veteran submitted an original application for VA compensation benefits, seeking service connection for PTSD.

In August 2009, the Veteran submitted lay statements in support of his claim.  The Veteran's father reported that the Veteran had had problems with drugs and drinking since his discharge from service.  His father noted that the Veteran had had a June 2009 overdose, which resulted in several days of intensive care unit and hospitalization for six weeks.  His father asserted that the since the Veteran left the Army, he talks about killing himself.  The Veteran's nightmares and difficulty sleeping was noted. The Veteran's father further noted that the Veteran had difficulty keeping jobs and relationships.  The Veteran's mother reiterated the Veteran's difficulty in holding a job.  She also noted that his long-term and short-term memory was almost non-existent.  

The Veteran was afforded a VA medical examination in August 2009.  The examiner confirmed a diagnosis of PTSD.  The Veteran's current treatment included anti-depressant and anti-anxiety medication, in addition to group therapy.  The Veteran's reported symptoms were recurrent and intrusive distressing recollections, including images, thoughts, or perceptions.  The examiner noted that the Veteran displayed avoidance of thoughts, feelings, or conversations associated with his in-service trauma, as well as efforts to avoid activities, places, or people that initiated recollections of the trauma.  The examiner observed that the Veteran displayed markedly diminished interest or participation in significant activities, as well as a feeling of detachment or estrangement from others.  The Veteran had difficulty falling or staying asleep, irritability or outburst of anger, hypervigilance, and exaggerated startle response.  The Veteran reported that he had no current social relationships.  

The examiner noted that the Veteran described frequent daily, chronic PTSD symptoms.  He determined that the Veteran's PTSD caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted that the Veteran was capable of managing his financial affairs.  The Veteran reported that his recent unemployment was due to being laid off, and was unrelated to his PTSD.  The examiner described the social and occupational impairment of the Veteran's PTSD as moderate.  He concluded that there was reduced reliability and productivity due to PTSD symptoms.  The examiner noted that symptoms of hypervigilance, avoidance behaviors, irritability, and exaggerated startle response reduced the Veteran's reliability and productivity.  In addition, the examiner noted that the Veteran had a substance abuse disorder and that his substance abuse "was clearly a means of coping with his PTSD symptoms."  

In pertinent part, the record on appeal includes VA clinical records showing that the Veteran was hospitalized in October 2008 and June 2009 after two suicide attempts.  An additional suicide attempt in 2004 was also noted.  Collectively, the diagnoses were PTSD, major depression, psychosis, mood disorder, bipolar disorder, polysubstance abuse, and antisocial behavior.  Symptoms of sleeplessness, flashbacks from Afghanistan, nightmares, and hallucinations were noted.  In August 2009, an exacerbation of the Veteran's cognitive difficulties after starting college on the GI Bill was noted.  The Veteran failed to remember dates and appointments, and frequently misplaced items.  In September 2009, the psychiatrist noted that the Veteran continued to be at high risk of suicide in an uncontrolled environment.  In October 2009, the Veteran's problem with attention, concentration, memory, and blank spells was noted.  A subsequent progress note indicated the possibility of serious memory impairment.  In November 2009, the Veteran reported combat-related nightmares.  His flashbacks had lessened, but were triggered by loud noises at night.  The impression of passive suicidal ideation was noted.

In June 2010, the Veteran again underwent a VA medical examination.  The examiner noted the Veteran's history of psychiatric hospitalization from August to September 2009.  The Veteran's current treatment included anti-manic, anti-depressant, and anti-anxiety medications.  The Veteran denied current social relationships.  The Veteran's reported symptoms included recurrent and intrusive distressing recollections of his traumas, including images, thoughts, or perceptions.  There was avoidance of thoughts, feelings, or conversations associated with the trauma, as well as avoidance of activities, places, or people that initiated recollections of the trauma.  There was markedly diminished interest or participation in significant activities, and feeling of detachment or estrangement from others.  The Veteran had difficulty falling or staying asleep, irritability or outburst of anger, hypervigilance, and exaggerated startle response.  He also described significant memory loss, stating that he could easily forget where he was driving.  The Veteran reported that his unemployment was due to his PTSD.  The examiner described the Veteran's PTSD symptoms as frequent, chronic, moderate and daily.  He concluded that there was reduced reliability and productivity due to PTSD symptoms.  The examiner noted that symptoms of hypervigilance, avoidance behaviors, irritability, and exaggerated startle response reduced the Veteran's reliability and productivity.  

The record on appeal includes clinical evidence assembled in connection with the Veteran's application for disability benefits from the Social Security Administration (SSA).  This evidence indicates that the Veteran was determined to be disabled due to Anxiety-related disorders and mood disorders since July 1, 2008.  Clinical evidence used in support of this determination included a July 2011 disability determination evaluation report in which the examining psychologist noted that the Veteran's primary complaints reflected the presence of post-traumatic reaction and comorbid depression.  The examiner concluded that the Veteran's psychiatric symptomatology was likely to limit his functioning in the workplace.  The Veteran's repeated instances of seeking employment, but finding himself unable to retain his position for a significant period of time, were noted.  The examiner further explained that the Veteran possessed the ability to understand, remember, and complete simple directive tasks.  However, his ability to appropriately interact with others was impaired to such an extent that a return to the workplace was not indicated.  

In a May 2012 VA clinical record, the Veteran noted that his last thought about suicide was two months prior.  He denied a current intent or plan to harm himself.  In September 2013, the Veteran sought in-patient treatment for suicidal ideations and nightmares.  He denied homicidal ideations.  The Veteran reported that his nightmares resulted in him beating up his girlfriend two times.  The diagnoses of PTSD, mood disorder with suicidal ideation, and polysubstance dependence history were noted.   

In September 2012, the Veteran submitted a claim of entitlement to TDIU.

In a May 2015 disability determination evaluation, psychologist K.N. opined that the Veteran had the ability to comprehend and carry instructions of a simple nature, but might struggle with some complex instructions.  The Veteran was likely to have significant troubles recalling both simple and complex instructions after 20 to 30 minutes due to emotional issues and possible organicity.  He would have significant troubles relating with coworkers or supervisors due to combined diagnoses at that time.  Psychologist K.N. further noted that the Veteran would have moderate to severe trouble with managing work related pressures.

In November 2016, the Veteran underwent a VA medical examination.  He reported inpatient treatment at least 3 to 4 times for suicidal ideation, for either attempts or going to get help.  The Veteran noted that he had been on a ventilator six months prior after having taken all of his sleeping pills.  The Veteran reported talking to his daughter on occasion, speaking to his parents monthly, and seeing his siblings on the holidays.  The Veteran denied friendships, and endorsed staying home frequently along with remaining withdrawn at home all of the time.  The examiner determined the diagnoses of PTSD, stimulant use disorder, sustained remission, and alcohol use disorder, sustained remission.  The examiner noted that all of the Veteran's symptoms were attributable to PTSD, since the previously noted diagnoses had been in remission.  The Veteran's reported symptoms were depressed mood, anxiety, suspiciousness, panic attacks that occur weekly, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation.  

The Veteran evidenced linear-like thought processes that were organized and coherent.  His short-term and long-term memory appeared intact.  The Veteran denied suicidal ideation and homicidal ideation.  However, he reported a history of suicidal ideation and suicide attempts.  The Veteran had not had any suicidal ideation for six months.  He denied current audiological or visual hallucinations.  There was no evidence of delusion thought processes, and the Veteran denied a history of delusional thoughts.  The examiner noted that the Veteran was capable of managing his financial affairs.  The Veteran reported having about 50 jobs since separation from military service, and had either been fired or quit working.  He stated that his reason for being fired from jobs was due to not showing up.  The Veteran's longest job lasted four months.  He attended high school until 11th grade, and completed GED.  The Veteran stated that he tried college and had to quit attending.  The examiner noted an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

In February 2018, the Veteran submitted lay statements in support of his claim.  The Veteran's father reported that the Veteran had threatened to kill him in 2008, because he was the one who called the paramedics to save the Veteran's life.  His father further reported the Veteran's violent tendencies and inability to get along with other people.  The Veteran's inability to remember childhood memories, people's names, the day of the week, distinguishing between past and present memories was also noted.  The Veteran's girlfriend reported that when the Veteran was mad, he expressed thoughts of hurting himself or her.  She stated that he had sent pictures of him harming himself by cutting his skin.  She noted his strained relationship with his daughter and extreme frustration with her young son.  When the Veteran goes out, it was either hunting or fishing; activities that were associated with killing.  The Veteran's girlfriend further noted that he had to be reminded and encouraged to bathe, brush his teeth, or change out of dirty clothing.  The Veteran's anxiety, depression, nightmares, disorientation, lack of comprehension, and unemployability was also noted.  

In a February 2018 statement, the Veteran reported that his PTSD symptoms included depression, sleeplessness, nightmares, flashbacks from Afghanistan, paranoia, memory issues, suicidal ideation, cutting himself, and thoughts of hurting other people.  He further noted irritability, violence, and the avoidance of people.  The Veteran asserted that he had numerous short-term jobs that ended, because he could not get along with other people, concentrate, focus, or get out of bed every day.  He reported his disinterest in daily hygiene.  The Veteran noted in-patient admissions and multiple suicide attempts, with the most recent one in 2016.

In a February 2018 statement, private psychologist E.L. indicated that he had examined the appellant in January 2018 and had further conducted a review of the relevant records in his claims file.  Dr. L. reported that based on that review and examination, it was his opinion that it is more likely than not that the Veteran's mental health symptoms from PTSD and major depression have produced total occupational and social impairment since 2009.  Dr. L. explained that his opinion was based on the consistent symptoms of persistent danger of hurting self or others, an intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), and disorientation to time or place.  He noted that the record on appeal included clinical records documenting GAF scores of 45 (on November 16, 2009), 50 (on January 27, 2010), 49 (on October 12, 2012), 35 (on September 3, 2013), and 52 (on June 3, 2014).  He explained that GAF Scores below 50 reflected serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score below 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

Dr. L. addressed the June 2010 VA examiner's conclusion that the Veteran exhibited only moderate functional status, explaining that the assignment of a GAF of 50 in January 2010 was inconsistent with a characterization of moderate impairment.  He further noted that the appellant had had a suicide attempt in 2009 and that the GAF assigned at that time had been 40.  Thus, these GAF scores were "clearly indicative of total social and occupational impairment."  

Dr. L. noted that the Veteran's symptomatology included occupational social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Psychiatrist E.L. further noted that the Veteran's PTSD and secondary depression would continue to evidence severe impairment in his ability to communicate, remember, and follow instructions.  There was severe impairment in the Veteran's ability to use judgment, show insight, think abstractly, concentrate and interact with supervisors, coworkers and/or customers.  There was also severe impairment in his ability to adapt to changes, stress, and demands at work.  In summary, psychologist E.L. concluded that it was his opinion that the Veteran's functional status has not changed since 2009.  His last suicide attempt had been in 2016 and it was his opinion that the Veteran remained at very high risk for suicide.  

In a February 2018 independent vocational assessment, the examiner reported that the Veteran experiences total occupational and social impairment, and has not been able to follow and secure a substantially gainful occupation as a result of his mental condition alone since 2009.  The examiner opined that the Veteran's PTSD symptoms result in the complete inability to perform even sedentary substantial gainful employment.  The examiner concluded that the Veteran's grant of social security benefits in December 2009, and his past work history, did not provide skills that were transferable to alternative sedentary positions.  The examiner explained that the Veteran's symptoms would prevent him from maintaining a regular and predictable daily or work schedule, with interruptions in concentration and the inability to complete tasks in a timely manner.  


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The criteria for rating post-traumatic stress disorders are contained in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under those criteria, a 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name. 

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims (Court) held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders. 

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed.Cir 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.   

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).

The Board notes that an interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5.  GAF scores have been removed from DSM-5.  The U.S. Court of Appeals for Veterans Claims (Court) has held that given that the DSM-5 abandoned the GAF scale and that VA formally adopted the DSM-5, "the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies."  Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. February 23, 2018).  The provisions of this interim final rule, however, do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014). VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14,308 (March 19, 2015).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130.  However, they are just one of many factors considered when determining the appropriate rating.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107 (b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis

Applying the criteria set forth above to the facts in this case, and affording the Veteran the benefit of the doubt, the Board finds that his service-connected PTSD has been productive of symptomatology which more nearly approximates the criteria for 100 percent disability rating since the award of service connection.

Since the receipt of the claim, the Veteran's PTSD has been manifested by symptoms which have been shown to include a danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); memory impairment; sleeplessness, frequent nightmares, flashbacks from Afghanistan, continuous depression, anxiety, suspiciousness, frequent panic attacks, difficulty in adapting to stressful circumstances, suicidal ideation an attempts for which he has been hospitalized.  

The Board notes that the August 2009, June 2010, and November 2016 VA examiners determined that the Veteran's service-connected PTSD was not productive of total occupational and social impairment.  However, VA clinical records and statements from the Veteran and his family members have illustrated that his symptomatology has produced total social and occupational impairment.  He has also been determined to be disabled within the meaning of the Social Security Act as a result of his psychiatric disability.  Finally, as set forth in detail above, in February 2018, a private psychologist opined that it is more likely than not the Veteran's PTSD symptoms with major depression have produced total occupational and social impairment since 2009.  The Board has assigned this examination report significant probative weight, as it was based on an examination of the Veteran, a review of the relevant evidence of record, and included a detailed rationale for the conclusions reached.  

The Board has also considered the findings of the VA examiners who concluded that the Veteran's service-connected psychiatric disability did not produce total social and occupational impairment.  In cases such as this, where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  In this case, for the reasons discussed above, the Board finds that the overall level of the Veteran's functioning, as evidenced by the entire record, more nearly approximates the criteria for a 100 percent disability rating since the award of service connection for PTSD.  

In light of the decision above, the Board finds that the issue of entitlement to a total rating based on individual unemployability is moot.  The Board recognizes that an award of a 100 percent disability rating does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

Special monthly compensation is payable at the housebound rate where the veteran has a single service-connected disability rated as 100 percent disabling and, in addition, has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In this case, entitlement to SMC has not been raised and there is no evidence, nor has the Veteran or his attorney contended, that TDIU may be awarded independently of the Veteran's PTSD.  In addition to being service-connected for PTSD, the Veteran is also service-connected for bilateral hearing loss, rated as zero percent disabling, and tinnitus, rated as 10 percent disabling.  The evidence does not suggest, nor has the Veteran contended, that the service-connected disabilities of bilateral hearing loss and tinnitus have prevented him from securing or following a substantially gainful occupation within the meaning of 38 C.F.R. § 4.16 (2017).  Moreover, the Veteran does not meet the criteria for SMC.  Although his PTSD has been assigned a 100 percent rating, the remaining disabilities are not independently ratable at 60 percent and there is no indication that the Veteran is housebound, nor has he so contended.  Accordingly, there is no question or controversy for consideration by the Board with regard to entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).


ORDER

Entitlement to an initial 100 percent disability rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is dismissed.  




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


